                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                    No. 18 CR 35
                v.
                                                    Judge John J. Tharp, Jr.
 JAMES VORLEY and
 CEDRIC CHANU

  STIPULATED SUPERSEDING PROTECTIVE ORDER GOVERNING DISCOVERY

       Upon the motion of the UNITED STATES and defendants JAMES VORLEY and

CEDRIC CHANU (collectively, the “parties”), pursuant to Fed. R. Crim. P. 16(d), it is hereby

ORDERED:

       1.      This Order will supersede the Stipulated Protective Order Governing Discovery

filed in this matter on August 21, 2018 (ECF No. 33).

       2.      All of the materials provided by the United States in preparation for, or in

connection with, any stage of the proceedings in this case (collectively, “the materials”) are subject

to this protective order and may be used by defendants VORLEY and CHANU (collectively,

“DEFENDANTS”) and DEFENDANTS’ counsel (defined as counsel of record in this case) solely

in connection with (a) the defense of this case, including any appeal thereof, and (b) the civil

litigation, CFTC v. Vorley et al., 1:18-CV-00603 (N.D. Ill.), and any appeal thereof. The

DEFENDANTS and DEFENDANTS’ counsel may not use the materials for any other purpose or

in connection with any other proceeding without further order of this Court.

       3.      DEFENDANTS and DEFENDANTS’ counsel shall not disclose the materials or

their contents directly or indirectly to any person or entity other than persons employed to assist

in the defense, persons who are interviewed as potential witnesses, counsel for potential witnesses,
and other persons to whom the Court may authorize disclosure (collectively, “authorized

persons”). Potential witnesses and their counsel may be shown copies of the materials as necessary

to prepare the defense, but may not retain copies without prior permission of the Court.

       4.      DEFENDANTS, DEFENDANTS’ counsel, and authorized persons shall not copy

or reproduce the materials except in order to provide copies of the materials for use in connection

with this case by defendant, defendant’s counsel, and authorized persons. Such copies and

reproductions shall be treated in the same manner as the original materials.

       5.      DEFENDANTS, DEFENDANTS’ counsel, and authorized persons shall not

disclose any notes or records of any kind that they make in relation to the contents of the materials,

other than to authorized persons, and all such notes or records are to be treated in the same manner

as the original materials.

       6.      Before providing materials to an authorized person, DEFENDANTS’ counsel must

provide the authorized person with a copy of this Order.

       7.      Upon conclusion of all stages of this case, all of the materials and all copies made

thereof shall be disposed of in one of three ways, unless otherwise ordered by the Court. The

materials may be (1) destroyed; (2) returned to the United States; or (3) retained in

DEFENDANTS’ counsel’s case file. The Court may require a certification as to the disposition

of any such materials. In the event that the materials are retained by defense counsel, the

restrictions of this Order continue in effect for as long as the materials are so maintained, and the

materials may not be disseminated or used in connection with any other matter without further

order of the Court.
        8.     To the extent any material is produced by the United States to DEFENDANTS or

DEFENDANTS’ counsel by mistake, the United States shall have the right to request the return

of the material and shall do so in writing. Within five days of the receipt of such a request,

DEFENDANTS and/or DEFENDANTS’ counsel shall return all such material if in hard copy, and

in the case of electronic materials, shall certify in writing that all copies of the specified material

have been deleted from any location in which the material was stored.

        9.     The restrictions set forth in this Order do not apply to documents that are or become

part of the public court record, including documents that have been received in evidence at other

trials, nor do the restrictions in this Order limit DEFENDANTS’ counsel in the use of discovery

materials in representing their client in judicial proceedings in this case.

        10.    Nothing contained in this Order shall preclude any party to this Order from applying

to this Court for further relief or for modification of any provision hereof.


IT IS SO ORDERED:




JOHN J. THARP, JR.
United States District Judge
United States District Court for the Northern District of Illinois


Date:    October 9, 2018
